Dismissed and Memorandum Opinion filed December 23, 2010.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-10-01207-CR
___________________
 
ARTIS CHARLES HARRELL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee

 

 
On
Appeal from the 184th District Court
Harris County,
Texas

Trial Court Cause No. 982557
 

 
 
MEMORANDUM OPINION
A jury convicted appellant of aggravated robbery. 
Appellant entered a plea of true to the enhancement allegation in the
indictment and on July 13, 2005, the jury sentenced him to confinement for
ninety-nine years in the Institutional Division of the Texas Department of
Criminal Justice.  This court affirmed his conviction.  See Harrell v. State,
No. 14-05-00753-CR, 2006 WL 1140418 (Tex. App.—Houston [14th Dist.] April 27,
2006, pet. ref’d) (not designated for publication).  
This is an attempted appeal from an order denying appellant’s motion for
the production of grand jury proceedings and transcripts signed September 14,
2010.  We lack jurisdiction over the appeal.
Generally, an appellate court only has jurisdiction to consider an appeal
by a criminal defendant after a final judgment of conviction.  See Workman
v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v.
State, 915 S.W.2d 160, 161 (Tex. App.CFort
Worth 1996, no pet.).  The exceptions include: (1) certain appeals while on
deferred adjudication community supervision, Kirk v. State, 942 S.W.2d
624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to
reduce bond, Tex, R, App. P. 31.1; McKown, 915 S.W.2d at 161; (3)
certain appeals from the denial of habeas corpus relief, Wright v. State,
969 S.W.2d 588, 589 (Tex. App.CDallas 1998, no
pet.); McKown, 915 S.W.2d at 161; and orders denying motions for DNA
testing under article 64.05 of the Code of Criminal Procedure.  The denial of a
motion to produce grand jury records is not a separately appealable order.  
Accordingly, the appeal is ordered dismissed.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief
Justice Hedges and Justices Yates and Jamison.
Do
Not Publish — Tex. R. App. P. 47.2(b).